MEMORANDUM OF DECISION.
The Defendant, Gale Dwyer, appeals a judgment of the Superior Court (Aroostook County) convicting her of operating a motor vehicle while under the influence of intoxicating liquor. 29 M.R.S.A. § 1312-B (Supp.1986).
Because we conclude that the Defendant’s motions for recusal, to suppress and to dismiss were untimely and therefore not preserved for appellate review, and that the evidentiary issue is without merit, we affirm the judgment. See MacCormick v. MacCormiek, 513 A.2d 266, 267 (Me.1986); 15 M.R.S.A. § 757 (Supp.1986); Me.Dist.Ct. Crim.R. 40(a); R. 12.
The entry is:
Judgment affirmed.
All concurring.